DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 8/30/2022, in which claim(s) 1-12 is/are presented for further examination.
Claim(s) 1-12 has/have been amended.

Response to Amendments
Applicant’s amendment to the title has been accepted.  The objection to the title as being not descriptive has been withdrawn.
Applicant’s amendment to the abstract has been accepted.  The objection to the abstract for informalities has been withdrawn.
Applicant’s amendment(s) to claim(s) 1 and 7 has/have been accepted.  Support was found in at least [0071]-[0073] and [0080]-[0082] of the specification.
Applicant’s amendment(s) to claim(s) 2-6 and 8-12 has/have been accepted. 
The examiner thanks applicant’s representative for pointing out where he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, filed on 8/30/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, see the bottom of page 7 to the top of page 9 of applicant’s remarks, filed on 8/30/2022, have been fully considered but they are not persuasive.
Applicant argues:
…
At best, in view of above, King describes that hash values associated with the documents are stored in a document history database, and the hash value associated with a recently received document is checked against the entire document history database. However, King does not identify a reference table in the document history database that contain hash values having predetermined digits in common with the predetermined digits of the recently received hash value. That is, King does not teach or suggest "the hash values having the predetermined digits in common with the received hash value," as recited in claim 1. Further, King fails to disclose "searching ... for the received hash value exclusively in the identified reference table stored in the at least one electronic storage device," as recited in claim 1.
…

The examiner respectfully disagrees.  King, [0032] discloses that documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where the described situation in the claim occurs when the hash value exists and is found.
The “predetermined digits in common” are merely part of the hexadecimal digit generated in the MD5 hashing that occurs to divide up/split the documents into different reference tables, see [0073]-[0075] of applicant’s specification.  When King determines whether a hash value/key exists, King uses the entire hash value/key to see if the document exists including the “predetermined digits in common” as these “predetermined digits in common” are part of the hexadecimal hash value/key generated.
Thus, the combination of King, Angarita and Elmasri discloses “identifying, by the at least one processor, a reference table including the hash values having the predetermined digits in common with the received hash value” as recited in claim 1.
Regarding “searching, by the at least one processor, for the received hash value exclusively in the identified reference table stored in the at least one electronic storage device,” as recited in amended independent claim 1.  Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, see the middle of page 9 to the top of page 10 of applicant’s remarks, filed on 8/30/2022, have been fully considered but they are not persuasive.
Applicant argues:
The Office concedes that King does not teach or suggest irrelevant electronic files and relies on Angarita as allegedly curing this deficiency. The Office asserts that Angarita describes "marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant." Office Action at p. 7.
Applicant respectfully notes that the claim recites "determining ... the electronic file associated with the received hash value is irrelevant to the investigation if the hash value is found among the hash values in the identified reference table." The document tagging (or annotating) described in Angarita has no bearing on the hash value in King because, as noted above, the hash value is a hash of all text. That is, even if the "segment" in Angarita is applied to the entire document, the tagging described in Angarita does not affect the hash value in King.
Therefore, because the Office asserts that the hash value is found in King, the Office has not proffered any modification to the hash value in King that would cause the alleged combination of King and Angarita to correspond to “determining ... that the electronic file associated with the received hash value is irrelevant to the investigation if the hash value is found among the hash values in the identified reference table," as recited in claim 1.
…

The examiner respectfully disagrees.  The claim recites “determining, by the at least one processor, that the electronic file associated with the received hash value is irrelevant to the investigation if the hash value is found among the hash values in the identified reference table”.  The claim makes no mention how the determination of relevancy/irrelevancy is made.
Angarita, [0055] discloses the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant (and, likewise, where the examiner does not mark the document as irrelevant then the document would be deemed relevant) and, using these markings, the determination is made whether a document is relevant/irrelevant.  Applicant has chosen to record the documents deemed “irrelevant” in a reference table v. the documents deemed “relevant” in a reference table.  The inversion of one table produces the same result (i.e., if you take all of the documents in a list of deemed irrelevant documents and inverted it you get all the relevant documents and, likewise, if you take all of the documents in a list of deemed relevant documents and inverted it you get all the irrelevant documents).  This is a mere design choice that does not make applicant’s invention patentably distinct.
King, [0032] discloses that documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where the described situation in the claim occurs when the hash value exists and is found.
In other words, Angarita discloses determining whether a document is relevant/irrelevant and the document’s hash value/identification is added to a list of relevant/irrelevant documents and the document is then searched for as disclosed by King.
Thus, the combination of King, Angarita and Elmasri discloses “determining, by the at least one processor, that the electronic file associated with the received hash value is irrelevant to the investigation if the hash value is found among the hash values in the identified reference table” as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US 2013/0212118 A1 (hereinafter “King”) in view of Angarita et al., US 2014/0143680 A1 (hereinafter “Angarita”) in further view of Rajasekaran et al., US 2003/0172085 A1 (hereinafter “Raj”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 7
King discloses a method of eliminating electronic files irrelevant to an investigation in a computer system including at least one processor (King, [0011], see processor) and at least one electronic storage device (King, [0011], see memory) coupled to the at least one processor, the method comprising:
receiving, by the at least one processor, a list of hash values for a plurality of computer readable electronic files (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where providing a list of hash values merely repeats this checking process) 

receiving, by the at least one processor, a hash value of an electronic file (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document);
identifying, by the at least one processor, a reference table including the hash values having the predetermined digits in common with the received hash value (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where the described situation in the claim occurs when the hash value exists and is found);
searching, by the at least one processor, for the received hash value exclusively in the identified reference table stored in the at least one electronic storage device (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, where the described situation in the claim occurs when the hash value exists and is found; Note: Hashing uses a hash function to calculate a hash value/key.  The hash values/keys are divided among tables/buckets by nonoverlapping ranges so no hash value can be in more than 1 table/bucket, thus, the hash value/key would be only/exclusively in only 1 table/bucket, see Elmasri, 13.8.1, Internal Hashing on page 487; See also Qian, US 2006/0265370 [0004] and [0005]);
if the hash value is found among the hash values in the identified table (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification); and
generating, by the at least one processor, a log (King, [0025], see the ability to query the historical information of any document and reporting it, where the reporting on the document is being interpreted as the log of that document, where historical data can be whether a document has been marked irrelevant as disclosed by Angarita below) 
On the other hand, Angarita discloses which are not relevant to the investigation (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant);
determining, by the at least one processor, that the electronic file associated with the received hash value is irrelevant to the investigation 
of the irrelevant electronic files (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Angarita’s teachings to King’s method.  A skilled artisan would have been motivated to do so in order to reduce duplication of effort in reviewing segments of items of a review set by tracking and marking the review of the items at a segment level, rather than on a per-item level, see Angarita, [0054].  In addition, both/all of the references (King and Angarita) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Raj discloses storing, by the at least one processor, all hash values with predetermined digits in common with other hash values in the list of hash values in separate reference tables of the at least one electronic storage device, wherein a number of predetermined digits is between one and less than all digits in the hash values (Raj, [0028], see we construct a hash table as an array of the L lists, say a[1:L], where each array element points or otherwise provides access to its respective list, where each list represents one of the possible values of a q-digit integer string. For example, if q=2, then L=10.sup.2=100 and there will be 100 lists. The first array element points to the first list, which could contain those elements of X that begin with the digits "00".sup.4 [i.e., “00” is being interpreted as a first group of “predetermined digits in common”]. The second array element points to the second list, which could contain those elements of X that begin with "01." [i.e., “01” is being interpreted as a second group of “predetermined digits in common”] In a similar manner, the hundredth array element points to the hundredth list, which could contain those elements of X that begin with "99.".sup.4 [i.e., “99” is being interpreted as a 100th group of “predetermined digits in common”, see also that the predetermined digits goes from 00-99, which is one less than 100]. Assuming that integers are left-padded to make the members data set to be searched all have the same length. Of course, we could also use right-padding, or no padding at all, depending on the needs of the actual implementation and the data set. If no padding is done, we suggest that a separate hash table be built for each distinct length).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Raj’s teachings to the combination of King and Angarita.  A skilled artisan would have been motivated to do so in order to have an improved hashing-based methodology suitable for integer searching applications, see Raj, [0012].  In addition, both/all of the references (King, Angarita and Raj) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 7 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.

Claims 2 and 8
With respect to claims 2 and 8, the combination of King, Angarita and Raj discloses wherein the hash values are MD5 values (King, [0040], see MD5; and Angarita, [0067], see MD5).

Claims 3 and 9
With respect to claims 3 and 9, the combination of King, Angarita and Raj discloses wherein the predetermined digits are the first two hexadecimal digits of the hash values (King, [0032], see hash value; Note: Using the first 2 hexadecimal digits is a mere design choice that does not make the invention patentably distinct.  The inventor could elect to use the first 2 hexadecimal, the first 3 hexadecimal, the first 4 hexadecimal, etc. dependent on how big or small the person wishes to make the tables).

Claims 4 and 10
With respect to claims 4 and 10, the combination of King, Angarita and Raj discloses further comprising:
retrieving, by the at least one processor, an updated list of hash values for the plurality of computer readable electronic files which are not relevant to the investigation (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant; King, [0024], see the history for a document is updated with case information, in other words, the combination of the references disclosing more documents being marked irrelevant and the system updating this information);
searching, by the at least one processor, the existing list of hash values for each hash value in the updated list of hash values (King, [0032], see as documents are added by clients 104 to a case database that is linked to the document history system 100, a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document);
adding, by the at least one processor, the hash values from the updated list of hash values to the existing list of hash values when the hash value of the updated list of hash values was not previously present in the existing list of hash values (King, [0025], see the ability to query the historical information of any document and reporting it, where the reporting on the document is being interpreted as the log of that document, where historical data can be whether a document has been marked irrelevant as disclosed by Angarita).

Claims 5 and 11
With respect to claims 5 and 11, the combination of King, Angarita and Raj discloses wherein the investigation includes a discovery request (King, [0028], see legal discovery process; and Angarita, [0114], see litigation and discovery).

Claims 6 and 12
With respect to claims 6 and 12, the combination of King, Angarita and Raj discloses further comprising:
determining, by the at least one processor, that the electronic file associated with the received hash value is relevant to the investigation if the received hash value is not found among the hash values in the identified reference table (See that claim(s) 1 and 7 recite(s) receiving the hash values of documents deemed to be irrelevant and, thus, the hash values that are not received logically are hash values corresponding to relevant documents as they were not deemed to be irrelevant; Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Chao et al., 2013/0086017, for generating progressively a perfect hash data structure such as a multi-dimensional perfect hash data structure;
– Attaluri et al., 2014/0214855, for reducing collisions within a hash table;
– Qian, 2006/0265370, for reducing overflow of hash table entries;
– Pantaleoni et al., 2014/0122509, for performing a string search;
– Guleria, 2014/0301549, for a process for selecting compressed key bits for collision resolution in hash lookup table;
– Davis, Jr. et al., 2014/0282830, for firewall packet filtering;
– Brown, 2003/0218978, for reordering entries in a multi probe lookup;
– Flory, 2007/0150299, for the management of the electronic files; and
– Arndt et al., WO 2014/000825, for storage optimizing encoder.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 5, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152